Title: From John Adams to Benjamin Rush, 17 August 1812
From: Adams, John
To: Rush, Benjamin



Quincy August 17. 1812

Your favour of the Eighth, is another Monument to virtue and Piety, I would rather have your Birth and descent than that of any Howard or Montmorency, any Bourbon or Austrian, any Guelph or Stewart.
The Antifederalists, Democrats, Jacobins, Republicans and Frenchmen, for all these Shades of Faction, and graduations of Party united twenty Years ago, to raise a popular clamour against me, for employing the term Well born. But I know not why such a phraze Should be more odious or exceptionable, than Well bred, Well shaped, well formed, well made, well proportioned, well dressed, well fought or well written, well placed, well penned or well wrought, well flavoured, well painted, well drawn, well reasoned, well Salted, well peppered, well cooked, well boiled; well roasted, well preserved, well pickled well cured. A man may believe with all Mankind, that there are distinctions of good bad and indifferent in Birth and origin and descent, as well as in Beauty, Strength, Stature, figure, Air Grace, Agility, Activity, Sense, Wit or, humour, education, manners or morals without Advocating the Senseless Systems of Nobility in France Germany Geneva Switzerland, Holland, Italy or England. Tho’ the last is by far the last irrational of them all, and even of those of Greece and Rome.
Cheetham Said “We Republicans respect Birth in Practice but not in Theory.” This was Cheethams Sense. I know not how any practice can be justified that is not founded in Some Theory, i.e. in Some Principle. Our Friend Priestley argued against Birth, because the Turks paid no regard to it. This when I read it appeared to me like Saying that virtue was good for nothing because the Devil does not like it. Despotism Stands on Wachusett Hill. All the World appears and is, on a level below him. The tallest Poppies as well as the Shortest must be mowed down at his Nod; or he would Soon be hurled from his Height.
How is it, my Friend, that I, poor, ignorant I, must Stand before Posterity as differing from all the great Men of the Age! Priestly, Price, Franklin, Burke Fox Pitt, Mansfield Cambden, Jefferson Madison? So it is. I Shall be judged the most vain conceited, impudent arrogant Creature in the World. I tremble when I think of it. I blush, I am ashamed. But as I have Dr Rush and one or two others to keep me in Countenance. I hope I Shall not be wholly reprobated.
Butler and Barrows were the deepest Thinkers of all the Divines I have ever read in English. The latter had so clear a head that he was a Roman Catholick: at least as much as Burke or Johnson. “A clear head”! Aye! No clear headed Man, no Man who Sees all the consequences of a proposition; can be an orthodox Church of England Man without being a Roman Catholic: as no Orthodox Catholic, who pursues his Principles to their logical Consequence can refuse to justify Guy Faux, or the Massacres of Ireland or of Katherine de Medici. The French Lady in Paris, thought She had Such a clear head, when She Said “Je ne puis pas Suffrir les Protestans. Apres avoir avaler le premier Chapitre de Genese, on ne doit pas S’arreter a rien”. In your proposed Work upon madness, I hope you will give Us a dissertation on clear heads.
I object to your black Cloud. An infinitely blacker cloud hung over Us in 1774; and an infinitely blacker Cloud hung over Us in 1797 when I mounted my Rosinante. Nay a blacker Cloud hung over Us in Shaises Insurrection, in Gallatins Insurrection in Fries’s insurrection Than these flying heat lightening Clouds, that the Western Winds have brought over Us. The Wind is now Northwest as it Should be. We May have thunder Gust and a shower: but fair Weather must and Will follow it. That is as much Settled Weather as our Country our People and our Government will or can admit. It is not the first time that this Country has been in a hurricane in the Gulph Stream. It is not the first time that Thunder or lightning have cracked our Mainmast so that We have been obliged to fish it. It is not the first time that three and twenty Men have been Struck with lightning, four Struck down down upon deck and one mortally wounded.
I acknowledge all the blunders you have hinted at, and a thousand more. But I Say We do not make more mistakes now than We did in 1774. 5. 6. 7. 8. 9. 80. 81. 82. 83. It was patched and piebald Policy then, as it is now, ever was, and ever will be world without End. The essential Stamina remain and will remain. Health will be restored; The main Pillars are founded on a Rock. Winds and Floods will not Shake them. As I Said to my Wife 37 Years ago in an intercepted Letter you and I may rue. But what are you and I to 8 millions of People? what are you and I to the Family of Man. Great Britain demands of Us Treason against human Nature. She demands of Us the Repeal and Surrender of the Law of Nations. We project every thing, We conduct every Thing, as well now as We did in our War, and We are now better United than We were then. Do you remember the Conduct of our War in Canada? We lost it then by the eternal We lost it there by the eternal opposition to it, and Embarrassments thrown in the Way of it, in Congress, and if We loose it now, it will be by the Same means, and will be nothing new.
Such is the Destiny of Man in his terrestrial Existence that nothing good is to be obtained but by much tribulation. The overthrow of the horror of papal Superstition, and the introduction of religious Liberty in France, have been produced amid all the horrors of the last twenty years. May these Ameliorations of Existence never be lost. Remember our old Motto, Tribulatio ditat. We Shall and We must be whipped and beaten into Wisdom and preparation.
Can you think of an Error more palpable, than to invade Canada without a previous preparation of a decided Superiority of navel Force upon the Lakes? recollect Hamiltons Threat of an history of Washingtons Battles and Campaigns. Recollect the Hospital System: and then talk of your Black Cloud
The approaching Election is the blackest Cloud that I see. I never could and cannot yet callculate the Eclipses of New York, and Pensilvania; their Conjunctions and oppositions: but one thing I know that New England must not much longer be despised trampled on and trodden under foot. Commerce must be protected. Naval Force for that purpose must be provided.—Or—fill up the blank with as many Clouds Storms Pestilences Earthquakes as you will. your inventive Genius. Your creative Imagination can Suggest nothing too horrible.
Adieu
John Adams.
